Citation Nr: 1337830	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  07-32 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right heel fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from March 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The case was remanded in April 2011 for additional development; it is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has a right heel disability that is related to service.  Specifically, he has asserted that he has had ongoing pain in his right heel since service as the result of an injury.  Service treatment records reflect that he had a right ankle injury while on active duty.

In a March 2011 Appellant's Brief, the Veteran, through his representative, also contended that his right heel disorder may be aggravated by his service-connected disabilities in that they may cause him to exert additional stress and pressure on the right heel.

The Board remanded this claim in April 2011, in part, to provide the Veteran with a VA examination in order to determine whether he had a right heel disability related to service or caused or aggravated by his service-connected disabilities.  The Veteran was provided with a VA examination in May 2011 and an addendum opinion was provided in April 2012.  Unfortunately, this examination report and addendum are in adequate for purposes of adjudicating the Veteran's claim.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

At the May 2011 examination, the examiner diagnosed residuals of a right ankle fracture, degenerative arthritis and episodic plantar fascial pain.  The examiner opined that the Veteran's residuals of a right ankle fracture are at least as likely as not caused by or a result of intraservice events.  As the examiner did not provide a rationale for this opinion, an addendum was obtained in April 2012.  In this addendum, the examiner noted treatment for the Veteran's right ankle in the rationale, but an opinion was provided for the Veteran's left ankle.  

Significantly, the Veteran is presently service-connected for residuals of a right ankle injury with mild degenerative joint disease right ankle disability.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2013).  However, the evaluation of the same 'disability' or the same 'manifestations' under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).  The Court has held that a veteran may not be compensated twice for the same symptomatology as 'such a result would over compensate the claimant for the actual impairment of his earning capacity.'  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to adjudicate this claim, an opinion must be provided on a threshold element-that is, whether the Veteran has a right heel disability separate and distinct from his service-connected right ankle disability.  On remand, an opinion should be obtained with regard to whether the Veteran has a right heel disability separate from his right ankle disability.  If so, the examiner should provide an opinion as to whether the Veteran's left heel disorder is related to service or has been caused by or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran has a right heel disability that it related to service or is caused or aggravated by his service-connected disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide opinions on the following:

(a)  Does the Veteran have a right heel disorder that is separate and distinct from his service-connected right ankle disability (such that none of the symptomatology for his right ankle disability is duplicative or overlapping with the symptomatology of his right heel disorder)?  In providing this opinion, the examiner should address the finding at the May 2011 examination that the Veteran had episodic plantar fascial pain and whether this is a manifestation of a separate foot/heel disability.

(b)  If a separate right heel disorder is diagnosed, is it at least as likely as not (50 percent probability or more) that the Veteran's current right heel disorder had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  If a separate right heel disorder is diagnosed, is it at least as likely as not (50 percent probability or more) that the Veteran's current right heel disorder was caused (in whole or in part) by his service-connected chronic cervical strain with mild degenerative disc disease at C5-7, chronic lumbosacral strain with mild degenerative disc disease at L3-S1, residuals of navicular fracture of the right wrist with post traumatic degenerative arthritis, and residuals of left and right ankle injuries with mild degenerative joint disease?

(d)  If a separate right heel disorder is diagnosed, is it at least as likely as not (50 percent probability or more) that the Veteran's current right heel disorder was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected chronic cervical strain with mild degenerative disc disease at C5-7, chronic lumbosacral strain with mild degenerative disc disease at L3-S1, residuals of navicular fracture of the right wrist with post traumatic degenerative arthritis, and residuals of left and right ankle injuries with mild degenerative joint disease?

If the Veteran's current right heel disorder was aggravated by his service-connected disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for a right heel disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion with regard to direct service connection.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


